THREADGILL, EDWARD F., Senior Judge.
B.V. challenges the trial court’s order finding his twin daughters, L.V. and S.V., dependent as to him.1 B.V. argues, and *197the Department concedes, that the trial court erred in admitting a significant amount of evidence that was inadmissible hearsay. See In the Interest of AC., 751 So.2d 667, 669 n. 1 (Fla. 2d DCA 2000); Williams v. Dep’t of Health & Rehabilitative Servs., 589 So.2d 359, 360 (Fla. 5th DCA 1991). Without this inadmissible evidence, there is insufficient evidence to find L.V. and S.V. dependent as to B.V. Therefore, we reverse the trial court’s order of dependency as to B.V. and remand for the Department to return L.V. and S.V. to B.V.’s care.
Reversed.
ALTENBERND and STRINGER, JJ., Concur.

. The mother of L.V. and S.V. consented to an order of dependency as to her. The dependency of the children as to the mother is not at issue in this appeal.